PHILBIN, J.
The order vacating the order for the debtor’s examination was made by a judge who had not made the original order and was based upon the papers upon which the latter was granted. The vacating of the order was without authority, as it could only have been vacated under the existing conditions by the judge who made it. Code Civ. Proc. § 2433.
Order vacating the order for the examination of the judgment debtor reversed, with $10 costs and disbursements, and the proceedings remitted to the court below for the purpose of fixing a date for the examination. Order denying motion for resettlement of the vacating order reversed. All concur.